United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
MEDICAL CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-169
Issued: May 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 7, 2011 appellant filed a timely appeal from an October 25, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration without further merit review. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this decision.
Because more than 180 days elapsed from July 6, 2001, the date of the most recent OWCP merit
decision, to the filing of this appeal, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the basis that it was untimely filed and did not establish clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 7, 2001 appellant, then a 47-year-old accounts payable clerk, filed a Form CA-1
for traumatic injury, alleging that she sustained right carpal tunnel syndrome on May 2, 2001.
She did not incur any lost time from work.2 The employing establishment controverted the claim
on the grounds that appellant complained of symptoms intermittently for two years.
OWCP informed appellant in a May 30, 2001 letter that additional evidence was needed
to establish her claim. It gave her 30 days to submit a factual statement detailing the May 2,
2001 work event and a medical report from a qualified physician explaining how this purported
incident caused or contributed to a diagnosed condition. OWCP did not receive a response.
By decision dated July 6, 2001, OWCP denied appellant’s claim, finding that she failed
to submit evidence demonstrating that she experienced an employment incident on May 2, 2001
as alleged.
Appellant requested reconsideration on September 14, 2011 and argued that her
physicians both diagnosed bilateral carpal tunnel syndrome and opined that the condition
resulted from repetitive typing on the job. She was scheduled for surgery in November 2011.
By decision dated October 25, 2011, OWCP denied appellant’s request for
reconsideration, finding that it was not filed within one year of the July 6, 2001 decision and did
not establish clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for
further merit review.3 This discretionary authority, however, is subject to certain restrictions.
Section 10.607(a) provides that a request for reconsideration must be filed within one year of the
date of OWCP’s decision for which review is sought.4 The Board has found that the imposition
of this one-year filing limitation does not constitute an abuse of discretion.5
OWCP may not deny a reconsideration request solely on the grounds that it was not
timely filed. When a claimant’s application for review is not timely filed, it must nevertheless
undertake a limited review to determine whether it establishes clear evidence of error. If an
application demonstrates clear evidence of error, OWCP will reopen the case for merit review.6

2

Appellant retired effective October 1, 2006.

3

See 5 U.S.C. § 8128(a); Y.S., Docket No. 08-440 (issued March 16, 2009).

4

D.O., Docket No. 08-1057 (issued June 23, 2009); W.G., Docket No. 08-2340 (issued June 22, 2009).

5

E.R., Docket No. 09-599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

M.L., Docket No. 09-956 (issued April 15, 2010). See also 20 C.F.R. § 10.607(b); Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (September 2011) (“The term ‘clear evidence of
error’ is intended to represent a difficult standard.”).

2

To establish clear evidence of error, a claimant must submit evidence that is relevant to
the issue that was decided by OWCP,7 is positive, precise, and explicit, and manifests on its face
that OWCP committed an error.8 The evidence must be of sufficient probative value to shift the
weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision for which review is sought. Evidence that does not raise a
substantial question is insufficient to establish clear evidence of error. It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion. A
determination of whether the claimant has established clear evidence of error entails a limited
review of how the evidence submitted with the reconsideration request bears on the evidence
previously of record.9
ANALYSIS
The Board finds that appellant filed an untimely request for reconsideration.
merit decision in this case was issued on July 6, 2001. On September 14, 2011 over
later appellant filed an application to reopen this decision for further merit review.
more than one year passed from July 6, 2001 to September 14, 2011, OWCP
determined that her reconsideration request was not timely filed.

The last
10 years
Because
properly

The Board also finds that appellant’s untimely request failed to demonstrate clear
evidence of error. By decision dated July 6, 2001, OWCP denied her traumatic injury claim,
citing that the case record did not contain any evidence showing that she experienced an
employment incident on May 2, 2001 as alleged. Appellant thereafter requested reconsideration
and asserted that she sustained bilateral carpal tunnel syndrome due to repetitive typing on the
job. As noted, the question of whether a claimant has established clear evidence of error entails
a limited review of how the evidence submitted with the reconsideration request bears on the
evidence previously of record. Here, while appellant specifically addressed mechanism of
injury,10 the underlying issue of OWCP’s July 6, 2001 merit decision, her statement did not
manifest on its face that OWCP erred with regard to the earlier case record. As noted, it is not
enough merely to show that the evidence could be construed so as to produce a contrary
conclusion. Since no substantial question was raised as to the correctness of the July 6, 2001
decision, OWCP properly determined that she failed to establish clear evidence of error.
Appellant raises several contentions on appeal implicating the merits of her case. The
Board, however, only has jurisdiction to consider whether her untimely request for

7

See Dean D. Beets, 43 ECAB 1153 (1992).

8

See Leona N. Travis, 43 ECAB 227 (1991).

9

See J.S., Docket No. 10-385 (issued September 15, 2010); B.W., Docket No. 10-323 (issued September 2, 2010).

10

The Board points out that appellant’s recent account specified that her condition developed over a period of
time rather than during a single workday or shift, which was more consistent with a claim for occupational disease.
See 20 C.F.R. § 10.5(q) (ee).

3

reconsideration established clear evidence of error. As discussed, the evidence accompanying
appellant’s application did not manifest on its face that OWCP committed an error.11
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was untimely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 25, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 2, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that appellant furnished additional evidence following issuance of the October 25, 2011
decision and on appeal. However, the Board lacks jurisdiction to review evidence for the first time on appeal. 20
C.F.R. § 501.2(c).

4

